 Case 20-07893 Doc 27 Filed 06/11/20 Entered 06/11/20 09:44:07 Desc Main
    UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
                              Document Page 1 of 1
RE: NORMAN TAYLOR                                                ) Case No. 20 B 07893
                                                                 )
                                                       Debtor    ) Chapter 13
                                                                 )
                                                                 ) Judge: JACK B SCHMETTERER

                                                    NOTICE OF MOTION

   NORMAN TAYLOR                                                                  DAVID M SIEGEL
                                                                                  via Clerk's ECF noticing procedures
   22201 PAXTON AVE
   SAUK VILLAGE, IL 60425

   Please take notice that on June 24, 2020 at 11:00 am., I will appear before the Honorable Judge JACK B
   SCHMETTERER or any judge sitting in the judge's place, present the motion set forth below.

   This motion will be presented and heard telephonically. No personal appearance in court is necessary or
   permitted. To appear and be heard telephonically on the motion, you must set up and use an account with
   Court Solutions, LLC. You can set up an account at www.Court-Solutions.com or by calling Court
   Solutions at (917) 746-7476.

   If you object to this motion and want it called on the presentment date above, you must
   file a Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is
   timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely filed, the
   court may grant the motion in advance without a hearing.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on June 11,
   2020.

                                                                                                      /s/ Tom Vaughn

                          TRUSTEE'S MOTION TO DISMISS FOR UNREASONABLE DELAY

   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On March 19, 2020 the Debtor filed a petition and plan under Chapter 13 of Title 11 U.S.C.

   2. That the above-captioned plan has not yet been confirmed.


   3. That the Debtor has caused unreasonable delay that is prejudicial to creditors by failing to:


   Amend Schedule I to show reduced income.




   WHEREFORE, the Trustee prays that this case be dismissed for unreasonable delay by the debtor pursuant
   to 11 U.S.C. § 1307 (c) (1).
                                                                                    Respectfully submitted,
                                                                                    /s/ Tom Vaughn
   TOM VAUGHN
   CHAPTER 13 TRUSTEE
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
